Exhibit 10.2

EXPORT-IMPORT BANK LOAN AND SECURITY AGREEMENT

THIS EXPORT-IMPORT BANK LOAN AND SECURITY AGREEMENT (this “EXIM Agreement”)
dated as of the Effective Date among (i) SILICON VALLEY BANK, a California
corporation with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 and with a loan production office located at 380
Interlocken Crescent, Suite 600, Broomfield, Colorado 80021 (“Bank”), and
(ii) STEREOTAXIS, INC., a Delaware corporation and STEREOTAXIS INTERNATIONAL,
INC., a Delaware corporation, each with offices located at 4320 Forest Park
Avenue, Suite 100, St. Louis, Missouri 63108 (individually and collectively, the
“Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank. The parties agree as follows:

1 ACCOUNTING AND OTHER TERMS

(a) Borrower and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated as of March 11, 2009 (as may be amended from time to
time, the “Domestic Agreement”), together with related documents executed in
conjunction therewith, (as may be amended from time to time, the “Domestic Loan
Documents”).

(b) Borrower and Bank desire in this EXIM Agreement to set forth their agreement
with respect to a working capital facility to be guaranteed by the EXIM Bank.

(c) Accounting terms not defined in this EXIM Agreement shall be construed
following GAAP. Calculations and determinations must be made following GAAP.
Capitalized terms not otherwise defined in this EXIM Agreement shall have the
meanings set forth in Section 13 of the Domestic Agreement. All other terms
contained in this EXIM Agreement, unless otherwise indicated, shall have the
meaning provided by the Code to the extent such terms are defined therein.

2 LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally, jointly and severally,
promises to pay Bank the outstanding principal amount of all Credit Extensions
and accrued and unpaid interest thereon as and when due in accordance with this
EXIM Agreement.

2.1.1 Revolving Advances.

(a) Availability. Subject to the terms and conditions of this EXIM Agreement and
to deduction of Reserves, Bank will make Advances to Borrower up to the
Availability Amount. Amounts borrowed under the Revolving Line may be repaid,
and prior to the Revolving Line Maturity Date, reborrowed, subject to the
applicable terms and conditions precedent herein.

(b) Termination; Repayment. The Revolving Line terminates on the earlier of
(i) the Revolving Line Maturity Date or (ii) the termination of the Domestic
Revolving Line, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.

2.2 Overadvances. If at any time or for any reason the total of all outstanding
Advances and all other monetary Obligations exceeds the Availability Amount
(such excess amount being an “Overadvance”), Borrower shall immediately pay the
amount of the excess to Bank, without notice or demand. Without limiting
Borrower’s obligation to repay to Bank the amount of any Overadvance, Borrower
agrees to pay Bank interest on the outstanding amount of any Overadvance, on
demand, at the Default Rate.

2.3 Payment of Interest on the Credit Extensions.

(a) Subject to Section 2.3(b), the principal amount outstanding under the
Revolving Line shall accrue interest at a floating per annum rate equal to the
greater of (X) the aggregate of the Prime Rate plus one and three-fourths of one
percent (1.75%) and (Y) seven percent (7.00%), which interest shall be payable
monthly, in arrears, in accordance with Section 2.3(f) below.



--------------------------------------------------------------------------------

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points (5.00%) above the rate effective immediately before
the occurrence of the Event of Default (the “Default Rate”). Payment or
acceptance of the increased interest rate provided in this Section 2.3(b) is not
a permitted alternative to timely payment and shall not constitute a waiver of
any Event of Default or otherwise prejudice or limit any rights or remedies of
Bank.

(c) Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

(d) 360-Day Year. Interest shall be computed on the basis of a 360-day year for
the actual number of days elapsed.

(e) Debit of Accounts. Bank may debit the Designated Deposit Account, for
principal and interest payments or any other amounts Borrower owes Bank when
due. These debits shall not constitute a set-off.

(f) Payment; Interest Computation; Float Charge. Interest is payable monthly on
the last calendar day of each month. In computing interest on the Obligations,
all payments received after 12:00 p.m. Eastern time on any day shall be deemed
received on the next Business Day. In addition, in any month in which there are
Advances made or outstanding under the Revolving Line, Bank shall be entitled to
charge Borrower a “float” charge in an amount equal to one (1) Business Day’s
interest, at the interest rate applicable to the Advances, on all payments
received by Bank. The float charge for each month shall be payable on the last
day of the month. Bank shall not be required to credit Borrower’s account for
the amount of any item of payment which is unsatisfactory to Bank in its
reasonable business judgment, and Bank may charge Borrower’s Designated Deposit
Account for the amount of any item of payment which is returned to Bank unpaid.

2.4 Fees. Borrower shall pay to Bank:

(a) Commitment Fee. A fully earned, non-refundable commitment fee, payable on
the Effective Date in accordance with the terms and conditions of the Domestic
Agreement;

(b) Termination Fee. Subject to the terms of Section 12.1, a termination fee;
and

(c) Bank Expenses. All Bank Expenses (including reasonable and documented
attorneys’ fees and expenses for documentation and negotiation of this EXIM
Agreement) incurred through and after the Effective Date, when due.

2.5 Use of Proceeds. Borrower will use the proceeds of the EXIM Advances only
for the purposes specified in the EXIM Borrower Agreement. Borrower will not use
the proceeds of the EXIM Advances for any purpose prohibited by the EXIM
Borrower Agreement.

2.6 EXIM Guaranty. To facilitate the financing of Eligible EXIM Accounts, the
EXIM Bank has agreed to guarantee the EXIM Loans made under this EXIM Agreement,
pursuant to a Master Guarantee Agreement, Loan Authorization Agreement and (to
the extent applicable) Delegated Authority Letter Agreement (collectively, the
“EXIM Guaranty”). If, at any time after the EXIM Guaranty has been entered into
by Bank, for any reason other than due to any action or inaction of Borrower
under the EXIM Guaranty, (a) the EXIM Guaranty shall cease to be in full force
and effect, or (b) if the EXIM Bank declares the EXIM Guaranty void or revokes
any obligations thereunder or denies liability thereunder, Borrower shall
immediately repay all outstanding Advances hereunder, and Borrower shall cash
collateralize all issued and undrawn letters of credit issued by Bank, if any.
If, at any time after the EXIM Guaranty has been entered into by Bank, for any
reason other than as described in the foregoing sentence, (x) the EXIM Guaranty
shall cease to be in full force and effect, or (y) the EXIM Bank declares the
EXIM Guaranty void or revokes any obligations thereunder or denies liability
thereunder, any such event shall constitute an Event of Default under this EXIM
Agreement. Nothing in any confidentiality agreement, in this EXIM Agreement or
in any other agreement, shall restrict Bank’s right to make disclosures and
provide information to the EXIM Bank in connection with the EXIM Guaranty.

 

-2-



--------------------------------------------------------------------------------

2.7 EXIM Borrower Agreement. Borrower shall execute and deliver a Borrower
Agreement, in the form specified by the EXIM Bank (attached hereto as Annex A),
in favor of Bank and the EXIM Bank, together with an amendment thereto approved
by the EXIM Bank to conform certain terms of such Borrower Agreement to the
terms of this EXIM Agreement (as amended, the “EXIM Borrower Agreement”). When
the EXIM Borrower Agreement is entered into by Borrower and the EXIM Bank and
delivered to Bank, this EXIM Agreement shall be subject to all of the terms and
conditions of the EXIM Borrower Agreement, all of which are hereby incorporated
herein by this reference. From and after the time Borrower and the EXIM Bank
have entered into the EXIM Borrower Agreement and delivered the same to Bank,
Borrower expressly agrees to perform all of the obligations and comply with all
of the affirmative and negative covenants and all other terms and conditions set
forth in the EXIM Borrower Agreement as though the same were expressly set forth
herein. In the event of any conflict between the terms of the EXIM Borrower
Agreement (if then in effect) and the other terms of this EXIM Agreement,
whichever terms are more restrictive shall apply. Borrower acknowledges and
agrees that it has received a copy of the Loan Authorization Agreement which is
referred to in the EXIM Borrower Agreement. If the EXIM Borrower Agreement is
entered into by Borrower and the EXIM Bank and delivered to Bank, Borrower
agrees to be bound by the terms of the Loan Authorization Agreement, including,
without limitation, by any additions or revisions made prior to its execution on
behalf of EXIM Bank. Upon the execution of the Loan Authorization Agreement by
EXIM Bank and Bank, it shall become an attachment to the EXIM Borrower
Agreement. Borrower shall reimburse Bank for all fees and all out of pocket
costs and expenses incurred by Bank with respect to the EXIM Guaranty and the
EXIM Borrower Agreement, including, without limitation, all facility fees and
usage fees, and Bank is authorized to debit any of Borrower’s deposit accounts
with Bank for such fees, costs and expenses when paid by Bank.

3 CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:

(a) Borrower shall have delivered duly executed original signatures to the Loan
Documents to which it is a party;

(b) Borrower shall have delivered the Economic Impact Certification, Loan
Authorization Notice and EXIM Bank Application Form;

(c) Borrower shall have delivered duly executed original signatures to the
completed Borrowing Resolutions for Borrower;

(d) Borrower shall have delivered a legal opinion of Borrower’s counsel dated as
of the Effective Date together with the duly executed original signatures
thereto;

(e) Borrower shall have paid the fees and Bank Expenses then due as specified in
Section 2.4 hereof; and

(f) Borrower shall have delivered all such other documents as Bank reasonably
deems necessary or appropriate.

3.2 Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following:

(a) timely receipt of any export purchase order and an EXIM Borrowing Base
Certificate relating to the request;

(b) except as otherwise provided in Section 3.4(a), timely receipt of an
executed Transaction Report;

(c) the representations and warranties in Section 5 shall be true in all
material respects on the date of the Transaction Report and on the Funding Date
of each Credit Extension; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects

 

-3-



--------------------------------------------------------------------------------

as of such date, and no Default or Event of Default shall have occurred and be
continuing or result from the Credit Extension. Each Credit Extension is
Borrower’s representation and warranty on that date that the representations and
warranties in Section 5 remain true in all material respects; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date;

(d) in Bank’s sole discretion, since the date of this EXIM Agreement, there has
not been any material impairment in the general affairs, management, results of
operation, financial condition or the prospect of repayment of the Obligations,
or there has not been any material adverse deviation by Borrower from the most
recent business plan of Borrower presented to and accepted by Bank; and

(e) the EXIM Guaranty shall be in full force and effect.

3.3 Covenant to Deliver.

Borrower agrees to deliver to Bank each item required to be delivered to Bank
under this EXIM Agreement as a condition to any Credit Extension. Borrower
expressly agrees that the extension of a Credit Extension prior to the receipt
by Bank of any such item shall not constitute a waiver by Bank of Borrower’s
obligation to deliver such item, and any such extension in the absence of a
required item shall be in Bank’s reasonable discretion.

3.4 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this EXIM
Agreement, to obtain an Advance, Borrower shall notify Bank (which notice shall
be irrevocable) by electronic mail, facsimile, or telephone by 12:00 p.m.
Eastern time on the Funding Date of the Advance. Together with such
notification, Borrower must promptly deliver to Bank by electronic mail or
facsimile a completed Transaction Report (if required) executed by a Responsible
Officer or his or her designee. Bank shall credit Advances to the Designated
Deposit Account. Bank may make Advances under this EXIM Agreement based on
instructions from a Responsible Officer or his or her designee or without
instructions if the Advances are necessary to meet Obligations which have become
due. Bank may rely on any telephone notice given by a person whom Bank believes
is a Responsible Officer or designee.

4 CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrower represents, warrants, and covenants that the security interest granted
herein is and shall at all times continue to be a first priority perfected
security interest in the Collateral (subject only to Permitted Liens that may
have superior priority to Bank’s Lien under this EXIM Agreement). If Borrower
shall acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this EXIM Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.

Notwithstanding the foregoing, it is expressly acknowledged and agreed that the
security interest created in this EXIM Agreement in all of the Collateral (with
the exception of Export-Related Accounts Receivable, Export-Related Inventory
and Export-Related General Intangibles) is subject to and subordinate to the
security interest granted to Bank in the Domestic Agreement and the security
interest created in the Domestic Agreement with respect to such Export-Related
Accounts Receivable, Export-Related Inventory and Export-Related General
Intangibles is subject to and subordinate to the security interest granted to
Bank in this EXIM Agreement with respect to such Export-Related Accounts
Receivable, Export-Related Inventory and any Export-Related General Intangibles.

4.2 Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Borrower or
any other Person, shall be deemed to violate the rights of Bank under the Code.
Such financing statements may indicate the Collateral as “all assets of the
Debtor” or words of similar effect, or as being of an equal or lesser scope, or
with greater detail, all in Bank’s discretion.

 

-4-



--------------------------------------------------------------------------------

5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1 Domestic Loan Documents. The representations and warranties contained in the
Domestic Loan Documents, which are incorporated into this EXIM Agreement by
reference, are true and correct, and shall survive the termination of the
Domestic Agreement.

5.2 EXIM Borrower Agreement. The representations and warranties contained in the
EXIM Borrower Agreement, which are incorporated by reference into this EXIM
Agreement, are true and correct in all material respects.

5.3 Accounts Receivable.

(a) For each Account with respect to which Advances are requested, on the date
each Advance is requested and made, such Account shall meet the Minimum EXIM
Eligibility Requirements set forth in Section 13 below.

(b) All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Accounts are and shall be true
and correct and all such invoices, instruments and other documents, and all of
Borrower’s Books are genuine and in all respects what they purport to be. All
sales and other transactions underlying or giving rise to each Account shall
comply in all material respects with all applicable laws and governmental rules
and regulations. Borrower has no knowledge of any actual or imminent Insolvency
Proceeding of any Account Debtor whose accounts are an Eligible EXIM Account in
any EXIM Borrowing Base Certificate. To Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Accounts are genuine, and all such documents, instruments and agreements are
legally enforceable in accordance with their terms.

6 AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1 Domestic Loan Documents. Borrower shall comply in all material respects with
the terms and provisions of the Domestic Loan Documents, which terms and
provisions are incorporated into this EXIM Agreement and shall survive the
termination of the Domestic Agreement, which shall include, without limitation,
compliance with the financial reporting requirements set forth in the Domestic
Agreement and the financial covenants set forth in the Domestic Agreement.

6.2 EXIM Borrower Agreement. Borrower shall comply with all of the terms of the
EXIM Borrower Agreement, including without limitation, the delivery of an EXIM
Borrowing Base Certificate within five (5) days after the end of each week
(monthly, within five (5) days after the end of each month during a Streamline
Period) any and all notices required pursuant to the EXIM Borrower Agreement. In
the event of any conflict or inconsistency between any provision contained in
the EXIM Borrower Agreement with any provision contained in this EXIM Agreement,
the more strict provision, with respect to Borrower, shall control.

6.3 Accounts Receivable.

(a) Schedules and Documents Relating to Accounts. Borrower shall deliver to Bank
transaction reports and schedules of collections, as provided in Section 6.2 of
the Domestic Agreement, on Bank’s standard forms; provided, however, that
Borrower’s failure to execute and deliver the same shall not affect or limit
Bank’s Lien and other rights in all of Borrower’s Accounts, nor shall Bank’s
failure to advance or lend against a specific Account affect or limit Bank’s
Lien and other rights therein. If requested by Bank, Borrower shall furnish Bank
with copies (or, at Bank’s request, originals) of all contracts, orders,
invoices, and other similar documents, and all shipping instructions, delivery
receipts, bills of lading, and other evidence of delivery, for any goods the
sale or disposition of which gave rise to such Accounts. In addition, Borrower
shall deliver to Bank, on its request, the originals of all instruments, chattel
paper, security agreements, guarantees and other documents and property
evidencing or securing any Accounts, in the same form as received, with all
necessary endorsements, and copies of all credit memos.

 

-5-



--------------------------------------------------------------------------------

(b) Disputes. Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts. Borrower may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing so long as (i) Borrower does so in good faith, in a
commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Default or Event of Default has occurred and is
continuing; and (iii) after taking into account all such discounts, settlements
and forgiveness, the total outstanding Advances will not exceed the lesser of
the Revolving Line or the aggregate EXIM Borrowing Base.

(c) Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. All payments on, and proceeds of, Accounts shall be deposited
directly by the applicable Account Debtor into a lockbox account, or such other
“blocked account” as Bank may specify, pursuant to a blocked account agreement
in form and substance satisfactory to Bank in its sole discretion. Whether or
not an Event of Default has occurred and is continuing, Borrower shall hold all
payments on, and proceeds of, Accounts in trust for Bank, and Borrower shall
promptly deliver all such payments and proceeds to Bank in their original form,
duly endorsed, to be applied to the Obligations pursuant to the terms of
Section 9.4 hereof; provided, that during a Streamline Period, such proceeds
shall be transferred to Borrower’s Designated Deposit Account after the Bank’s
ordinary processing thereof.

(d) Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower, Borrower shall promptly
(i) determine the reason for such return, (ii) issue a credit memorandum to the
Account Debtor in the appropriate amount, and (iii) provide a copy of such
credit memorandum to Bank, upon request from Bank. In the event any attempted
return occurs after the occurrence and during the continuance of any Event of
Default, Borrower shall hold the returned Inventory in trust for Bank,
and immediately notify Bank of the return of the Inventory.

(e) Verification. Bank may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, either in the name of Borrower or Bank or such other name as Bank
may choose.

(f) No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account.

6.4 EXIM Insurance. If required by Bank, Borrower will obtain, and pay when due
all premiums with respect to, and maintain uninterrupted foreign credit
insurance. In addition, if requested by Bank, Borrower will execute in favor of
Bank an assignment of proceeds of any insurance policy obtained by Borrower and
issued by EXIM Bank insuring against comprehensive commercial and political risk
(the “EXIM Bank Policy”). The insurance proceeds from the EXIM Bank Policy
assigned or paid to Bank will be applied to the balance outstanding under this
EXIM Agreement. Borrower will immediately notify Bank and EXIM Bank in writing
upon submission of any claim under the EXIM Bank Policy.

6.5 Further Assurances. Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this EXIM Agreement.

7 NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1 Domestic Loan Documents. Violate or otherwise fail to comply with any
provisions of the Domestic Loan Documents, which provisions are incorporated
into this EXIM Agreement by reference, and shall survive the termination of
Domestic Agreement.

7.2 EXIM Borrower Agreement. Violate or otherwise fail to comply with any
provision of the EXIM Borrower Agreement, including, without limitation, the
negative covenants set forth therein.

7.3 EXIM Guaranty. Take any action, or permit any action to be taken, that
causes or, with the passage of time, could cause, the EXIM Guaranty to cease to
be in full force and effect.

 

-6-



--------------------------------------------------------------------------------

8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this EXIM Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) days after such Obligations are due and payable
(which three (3) day grace period shall not apply to payments due on the
Maturity Date). During the cure period, the failure to cure the payment default
is not an Event of Default (but no Credit Extension will be made during the cure
period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in 7; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this EXIM Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Grace periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;

8.3 Insolvency. (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days (but no Credit Extensions
shall be made while of any of the conditions described in clause (a) exist
and/or until any Insolvency Proceeding is dismissed);

8.4 Domestic Default. The occurrence of an Event of Default under the Domestic
Loan Documents. The terms and provisions of Sections 6.2, 6.4, 6.5, 6.6, 6.7,
6.8, 6.9, 6.10, 6.11, 6.13, 6.14 and Section 7 of the Domestic Agreement are
hereby incorporated by reference and shall survive the termination of the
Domestic Agreement.

8.5 EXIM Guaranty. If the EXIM Guaranty ceases for any reason to be in full
force and effect, or if the EXIM Bank declares the EXIM Guaranty void or revokes
any obligations under the EXIM Guaranty.

9 BANK’S RIGHTS AND REMEDIES

9.1 Rights and Remedies. While an Event of Default occurs and continues Bank
may, without notice or demand, do any or all of the following to the extent not
prohibited by applicable law:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.3 occurs all Obligations are immediately due and
payable without any action by Bank);

(b) stop advancing money or extending credit for Borrower’s benefit under this
EXIM Agreement or under any other agreement between Borrower and Bank;

(c) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;

(d) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

 

-7-



--------------------------------------------------------------------------------

(e) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;

(g) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(h) demand and receive possession of Borrower’s Books; and

(i) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Bank determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits. Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of any security interest regardless of
whether an Event of Default has occurred until all Obligations have been
satisfied in full and Bank is under no further obligation to make Credit
Extensions hereunder. Bank’s foregoing appointment as Borrower’s attorney in
fact, and all of Bank’s rights and powers, coupled with an interest, are
irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.4 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this EXIM Agreement or any other Loan
Document, Bank may obtain such insurance or make such payment, and all amounts
so paid by Bank are Bank Expenses and immediately due and payable, bearing
interest at the then highest applicable rate, and secured by the Collateral.
Bank will make reasonable efforts to provide Borrower with notice of Bank
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.

9.4 Application of Payments and Proceeds. Unless an Event of Default has
occurred and is continuing, Bank may apply any funds in its possession, whether
from Borrower account balances, payments, or proceeds realized as the result of
any collection of Accounts or other disposition of the Collateral, first, to
Bank Expenses, including without limitation, the reasonable costs, expenses,
liabilities, obligations and attorneys’ fees incurred by Bank in the exercise of
its rights under this EXIM Agreement; second, to the interest due upon any of
the Obligations; and third, to the principal of the Obligations and any
applicable fees and other charges, in such order as Bank shall determine in its
sole discretion. Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Bank for any deficiency. If an
Event of Default has occurred and is continuing, Bank may apply any funds in its
possession, whether from Borrower account balances, payments, proceeds realized
as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in such order as Bank shall
determine in its sole discretion. Any surplus shall be paid to Borrower or to
other Persons legally entitled thereto; Borrower shall remain liable to Bank for
any deficiency. If Bank, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Bank shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor.

 

-8-



--------------------------------------------------------------------------------

9.5 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person. Borrower bears all risk of
loss, damage or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this EXIM Agreement
or any other Loan Document shall not waive, affect, or diminish any right of
Bank thereafter to demand strict performance and compliance herewith or
therewith. No waiver hereunder shall be effective unless signed by Bank and then
is only effective for the specific instance and purpose for which it is given.
Bank’s rights and remedies under this EXIM Agreement and the other Loan
Documents are cumulative. Bank has all rights and remedies provided under the
Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election, and Bank’s waiver of any Event of Default is not a continuing waiver.
Bank’s delay in exercising any remedy is not a waiver, election, or
acquiescence.

9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

9.8 EXIM Direction. Upon the occurrence of an Event of Default, EXIM Bank shall
have right to (i) direct Bank to exercise the remedies specified in Section 9.1
hereof and (ii) request that Bank accelerate the maturity of any other loans to
Borrower.

9.9 EXIM Notification. Bank has the right to immediately notify EXIM Bank in
writing if it has knowledge of any of the following events: (1) any failure to
pay any amount due under this EXIM Agreement; (2) the EXIM Borrowing Base is
less than the sum of the outstanding Credit Extensions; (3) any failure to pay
when due any amount payable to Bank under any Loan Documents owing by Borrower
to Bank; (4) the filing of an action for debtor’s relief by, against or on
behalf of Borrower; or (5) any threatened or pending material litigation against
Borrower, or any material dispute involving Borrower.

If Bank sends a notice to EXIM Bank, Bank has the right to send EXIM Bank a
written report on the status of events covered by the notice every thirty
(30) days after the date of the original notification, until Bank files a claim
with EXIM Bank or the defaults have been cured (but no EXIM Advances may be
required during the cure period unless EXIM Bank gives its written approval). If
directed by EXIM Bank, Bank will have the right to exercise any rights it may
have against the Borrower to demand the immediate repayment of all amount
outstanding under the EXIM Loan Documents.

10 NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”), other than Advance requests made pursuant to
Section 3.4, by any party to this EXIM Agreement or any other Loan Document must
be in writing and be delivered or sent by facsimile at the addresses or
facsimile numbers listed below. Bank or Borrower may change its notice address
by giving the other party written notice thereof. Each such Communication shall
be deemed to have been validly served, given, or delivered: (a) upon the earlier
of actual receipt and three (3) Business Days after deposit in the U.S. mail,
registered or certified mail, return receipt requested, with proper postage
prepaid; (b) upon transmission, when sent by facsimile transmission (with such
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States mail as otherwise provided in this Section 10); (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address or
facsimile number indicated below. Advance requests made pursuant to Section 3.4
must be in writing and may be in the form of electronic mail, delivered to Bank
by Borrower at the e-mail address of Bank provided below and shall be deemed to
have been validly served, given, or delivered when sent (with such electronic
mail promptly confirmed by delivery of a copy by personal delivery or United
States mail as otherwise provided in this Section 10). Bank or Borrower may
change its address, facsimile number, or electronic mail address by giving the
other party written notice thereof in accordance with the terms of this
Section 10.

 

-9-



--------------------------------------------------------------------------------

  If to Borrower:   StereoTaxis, Inc.     StereoTaxis International, Inc.    
c/o Stereotaxis, Inc.     4320 Forest Park Avenue, Suite 100     St. Louis,
Missouri 63108     Attn: Mr. Jim Stolze     Fax: (314) 615-6922     Email:
Jim.Stolze@stereotaxis.com   If to Bank:   Silicon Valley Bank     380
Interlocken Crescent     Suite 600     Broomfield, CO 80021     Attn: Mr. Adam
Glick     Fax: (303) 469-9088     Email: aglick@svb.com   with a copy to:  
Riemer & Braunstein LLP     Three Center Plaza     Boston, Massachusetts 02108  
  Attn: Charles W. Stavros, Esquire     Fax: (617) 880-3456     Email:
cstavros@riemerlaw.com

11 CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

Illinois law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Illinois; provided, however, that nothing in
this EXIM Agreement shall be deemed to operate to preclude Bank from bringing
suit or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Obligations, or to enforce a judgment
or other court order in favor of Bank. Borrower expressly submits and consents
in advance to such jurisdiction in any action or suit commenced in any such
court, and Borrower hereby waives any objection that it may have based upon lack
of personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this EXIM Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREINABOVE, BANK SHALL
SPECIFICALLY HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH BANK DEEMS
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE
ENFORCE BANK’S RIGHTS AGAINST BORROWER OR ITS PROPERTY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS EXIM AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS EXIM AGREEMENT. EACH
PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

12 GENERAL PROVISIONS

12.1 Termination Prior to Maturity Date. This EXIM Agreement may be terminated
prior to the Revolving Line Maturity Date by Borrower, effective three
(3) Business Days after written notice of termination is given to Bank or if
Bank’s obligation to fund Credit Extensions terminates pursuant to the terms of
Section 2.1.1(b). Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until Borrower fully satisfies its
Obligations. If such termination is at Borrower’s election or at Bank’s election
due to the occurrence and continuance of an Event of Default, Borrower shall pay
to Bank, in addition to the payment of any other expenses or fees then-owing, a
termination fee in an amount equal to one percent (1.00%) of the Revolving Line
(i.e. One Hundred Thousand Dollars ($100,000) (unless otherwise payable pursuant
to Section 12.1 of the Domestic

 

-10-



--------------------------------------------------------------------------------

Agreement); provided, that no termination fee shall be charged if the credit
facility hereunder is replaced with a new facility from another division of
Silicon Valley Bank. Upon payment in full of the Obligations and at such time as
Bank’s obligation to make Credit Extensions has terminated, Bank shall release
its liens and security interests in the Collateral and all rights therein shall
revert to Borrower.

12.2 Successors and Assigns. This EXIM Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
EXIM Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion). Bank
has the right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this EXIM Agreement and the other
Loan Documents.

12.3 Indemnification. Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank harmless against: (a) all obligations,
demands, claims, and liabilities (collectively, “Claims”) asserted by any other
party in connection with the transactions contemplated by the Loan Documents;
and (b) all losses or Bank Expenses incurred, or paid by Bank from, following,
or arising from transactions between Bank and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by Bank’s gross negligence or willful misconduct.

12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this EXIM Agreement.

12.5 Severability of Provisions. Each provision of this EXIM Agreement is
severable from every other provision in determining the enforceability of any
provision.

12.6 Amendments in Writing; Integration. All amendments to this EXIM Agreement
must be in writing signed by both Bank and Borrower. This EXIM Agreement and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this EXIM Agreement and the Loan Documents
merge into this EXIM Agreement and the Loan Documents.

12.7 Counterparts. This EXIM Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one EXIM Agreement.

12.8 Survival. All covenants, representations and warranties made in this EXIM
Agreement continue in full force until this EXIM Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this EXIM Agreement) have been satisfied. The obligation of
Borrower in Section 12.3 to indemnify Bank shall survive until the statute of
limitations with respect to such claim or cause of action shall have run.

12.9 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Bank shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Bank’s regulators or as otherwise
required in connection with Bank’s examination or audit; (e) as Bank considers
appropriate in exercising remedies under the Loan Documents; and (f) to
third-party service providers of Bank so long as such service providers have
executed a confidentiality agreement with Bank with terms no less restrictive
than those contained herein. Confidential information does not include
information that either: (i) is in the public domain or in Bank’s possession
when disclosed to Bank, or becomes part of the public domain after disclosure to
Bank; or (ii) is disclosed to Bank by a third party, if Bank does not know that
the third party is prohibited from disclosing the information. Bank may use
confidential information for any purpose, including, without limitation, for the
development of client databases, reporting purposes, and market analysis, so
long as Bank does not disclose Borrower’s identity or the identity of any person
associated with Borrower unless otherwise expressly permitted by this EXIM
Agreement. The provisions of the immediately preceding sentence shall survive
the termination of this EXIM Agreement.

 

-11-



--------------------------------------------------------------------------------

12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, Bank shall
be entitled to recover its reasonable attorneys’ fees and other costs and
expenses incurred, in addition to any other relief to which it may be entitled.

12.11 Right of Set Off. Borrower hereby grants to Bank, a lien, security
interest and right of set off as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them. At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations. ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12.12 EXIM Borrower Agreement; Cross-Collateralization; Cross-Default;
Conflicts. Both this EXIM Agreement and the EXIM Borrower Agreement shall
continue in full force and effect, and all rights and remedies under this EXIM
Agreement and the EXIM Borrower Agreement are cumulative. The term “Obligations”
as used in this EXIM Agreement and in the EXIM Borrower Agreement shall include
without limitation the obligation to pay when due all loans made pursuant to the
EXIM Borrower Agreement (the “EXIM Loans”) and all interest thereon and the
obligation to pay when due all Advances made pursuant to the terms of this EXIM
Agreement and all interest thereon. Without limiting the generality of the
foregoing, the security interest granted herein covering all “Collateral” as
defined in this EXIM Agreement and as defined in the EXIM Borrower Agreement
shall secure all EXIM Loans and all Advances and all interest thereon, and all
other Obligations. Any Event of Default under this EXIM Agreement shall also
constitute a default under the EXIM Borrower Agreement, and any default under
the EXIM Borrower Agreement shall also constitute an Event of Default under this
EXIM Agreement. In the event Bank assigns its rights under this EXIM Agreement
and/or under any note evidencing EXIM Loans and/or its rights under the EXIM
Borrower Agreement and/or under any note evidencing Advances, to any third
party, including, without limitation, the EXIM Bank, whether before or after the
occurrence of any Event of Default, Bank shall have the right (but not any
obligation), in its sole discretion, to allocate and apportion Collateral to the
EXIM Borrower Agreement and/or note assigned and to specify the priorities of
the respective security interests in such Collateral between itself and the
assignee, all without notice to or consent of the Borrower. Should any term of
the EXIM Agreement conflict with any term of the EXIM Borrower Agreement, the
more restrictive term in either agreement shall govern Borrower.

12.13 Borrower Liability. Either Borrower may, acting singly, request Credit
Extensions hereunder. Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Advance, as if each Borrower hereunder directly
received all Credit Extensions. Each Borrower waives any suretyship defenses
available to it under the Code or any other applicable law. Each Borrower waives
any right to require Bank to: (i) proceed against any Borrower or any other
person; (ii) proceed against or exhaust any security; or (iii) pursue any other
remedy. Bank may exercise or not exercise any right or remedy it has against any
Borrower or any security it holds (including the right to foreclose by judicial
or non-judicial sale) without affecting any Borrower’s liability.
Notwithstanding any other provision of this EXIM Agreement or any other related
document, each Borrower irrevocably waives all rights that it may have at law or
in equity (including, without limitation, any law subrogating Borrower to the
rights of Bank under this EXIM Agreement) to seek contribution, indemnification
or any other form of reimbursement from any other Borrower, or any other Person
now or hereafter primarily or secondarily liable for any of the Obligations, for
any payment made by Borrower with respect to the Obligations in connection with
this EXIM Agreement or otherwise and all rights that it might have to benefit
from, or to participate in, any security for the Obligations as a result of any
payment made by Borrower with respect to the Obligations in connection with this
EXIM Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 12.13 shall
be null and void. If any payment is made to a Borrower in contravention of this
Section 12.13, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.

 

-12-



--------------------------------------------------------------------------------

13 DEFINITIONS

13.1 Definitions. Except as otherwise defined, terms that are capitalized in
this EXIM Agreement shall have the meaning assigned in the Domestic Agreement.
As used in this EXIM Agreement, the following terms have the following meanings:

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
EXIM Borrowing Base minus (b) the outstanding principal balance of any Advances.
In no event shall the aggregate amount of all Credit Extensions under this EXIM
Agreement outstanding at any time together with all other Credit Extensions (as
defined in the Domestic Agreement) under the Domestic Agreement (other than
outstanding principal under the Equipment Line) exceed $25,000,000.

“Bank” is defined in the preamble hereof.

“Borrower” is defined in the preamble hereof.

“Credit Extension” is any Advance or any other extension of credit by Bank for
Borrower’s benefit.

“Default Rate” is defined in Section 2.3(b).

“Domestic Agreement” is defined in Section 1.1(a).

“Domestic Loan Documents” is defined in Section 1.1(a).

“Domestic Revolving Line” means the Revolving Line, as such term is defined in
the Domestic Agreement.

“Effective Date” is the date Bank executes this EXIM Agreement and as indicated
on the signature page hereof.

“Eligible EXIM Accounts” means Accounts arising in the ordinary course of
Borrower’s business from Non-U.S. Account Debtors and that meet all Borrower’s
representations and warranties in Section 5.3, conform in all respects to the
EXIM Borrower Agreement, and which Bank, in its good faith business judgment,
shall deem eligible for borrowing. Without limiting the fact that the
determination of which Accounts are eligible for borrowing is a matter of Bank’s
good faith business judgment, the following (the “Minimum EXIM Eligibility
Requirements”) are the minimum requirements for an Account to be an Eligible
EXIM Account. Eligible EXIM Accounts shall not include:

(a) Accounts for which the Account Debtor has not been invoiced or where goods
or services have not yet been rendered to the Account Debtor (sometimes called
memo billings or pre-billings);

(b) Accounts that the Account Debtor has not paid within one hundred twenty
(120) days of invoice date;

(c) Accounts owing from an Account Debtor, fifty percent (50%) or more of whose
Accounts have not been paid within one hundred twenty (120) days of invoice
date;

(d) Accounts with credit balances over one hundred twenty (120) days from
invoice date;

(e) Accounts owing from a non-U.S. Account Debtor, including Affiliates, whose
total obligations to Borrower exceed twenty-five (25%) of all Accounts for such
non-U.S. Account Debtor, for the amounts that exceed that percentage, unless
Bank approves in writing;

(f) Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);

 

-13-



--------------------------------------------------------------------------------

(g) Accounts owing from a non-U.S. Account Debtor the amount of which may be
subject to withholding based on the non-U.S. Account Debtor’s satisfaction of
Borrower’s complete performance (but only to the extent of the amount withheld;
sometimes called retainage billings);

(h) Accounts owing from a non-U.S. Account Debtor with whom Borrower has any
dispute (whether or not relating to the particular Account) but only up to the
disputed amount;

(i) Accounts owing from a non-U.S. Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the non-U.S. Account Debtor (as creditor,
lessor, supplier or otherwise—sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts), with the exception of customary
credits, adjustments and/or discounts given to a non-U.S. Account Debtor by
Borrower in the ordinary course of its business;

(j) Accounts owing from a non-U.S. Account Debtor which is Borrower’s Affiliate,
officer, employee, or agent;

(k) Accounts owing from a non-U.S. Account Debtor which is subject to any
insolvency or bankruptcy proceeding, or whose financial condition is not
acceptable to Bank, or which, fails or goes out of a material portion of its
business;

(l) Accounts owing from a non-U.S. Account Debtor affiliated with any military
organization or arise from the sale or licensing of goods or provision of
services related to the defense industry;

(m) Accounts owing from a non-U.S. Account Debtor located in countries where the
EXIM Bank is legally prohibited from doing business or in which EXIM Bank
coverage is not available (as designated by the EXIM Bank’s most recent Country
Limitation Schedule);

(n) Accounts billed in currencies other than in U.S. Dollars, unless otherwise
approved by the EXIM Bank;

(o) Accounts backed by letters of credit that are unacceptable to Bank in its
sole discretion;

(p) Accounts backed by a letter of credit but where the goods covered have not
yet been shipped or where the services covered have not yet been provided;

(q) Accounts billed and payable outside of the United States, unless otherwise
approved by the EXIM Bank;

(r) Accounts owing from a non-U.S. Account Debtor to whom Borrower is or may be
liable for goods purchased from such non-U.S. Account Debtor or otherwise (but,
in such case, the Account will be deemed not eligible only to the extent of any
amounts owed by Borrower to such non-U.S. Account Debtor);

(s) Accounts as to which Bank does not have a valid, perfected first priority
lien;

(t) Accounts for which the items giving rise to such Account have not been
shipped and delivered to the non-U.S. Account Debtor or the services giving rise
to such Account have not been performed by Borrower or the Account does not
represent a final sale of goods or services;

(u) Accounts for which Borrower has made any agreement with the non-U.S. Account
Debtor for any deduction therefrom except for discounts or allowances made in
the ordinary course of business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto;

(v) Accounts arising from items to be used in the construction, alteration,
operation, or maintenance of nuclear power, enrichment, reprocessing, research
or heavy water production facilities;

(w) Accounts which are not Eligible Export-Related Accounts Receivable; and

(x) Accounts not owned by the Borrower or Accounts subject to any Liens, except
for Permitted Liens and the Liens granted to or in favor of Bank under this EXIM
Agreement or any of the other Loan Documents.

 

-14-



--------------------------------------------------------------------------------

“Eligible Export Inventory” is Borrower’s Eligible Inventory (as such term is
defined in the Domestic Agreement) intended for shipment outside the U.S. that
is not:

(a) subject to any Liens, except the Liens granted to or in favor of Bank under
this Agreement or any of the other Loan Documents;

(b) deemed perishable, obsolete, not sellable, damaged, or defective by Bank;

(c) otherwise deemed unacceptable by Bank, in its good faith business judgment;

(d) located outside of the United States;

(e) located at an address that has not been disclosed in the Perfection
Certificate or other location disclosed to Bank pursuant to this Agreement;

(f) demonstration Inventory or Inventory sold on consignment;

(g) Inventory used for defense or military purposes;

(h) proprietary software (i.e., software not intended for resale);

(i) Inventory which is returned or unfit for further processing;

(j) Inventory which is destined for shipment to non-U.S. Account Debtor in a
country where the EXIM Bank is legally prohibited from doing business or in
which insurance coverage provided by the EXIM Bank is not available as
designated in the EXIM Bank’s most recent Country Limitation Schedule;

(k) Inventory which has been previously exported from the United States;

(l) Inventory which is to be incorporated into items whose sale would not result
in an Eligible EXIM Account; and

(m) Inventory which is to be incorporated into items destined for shipment to an
Account Debtor located in a country in which EXIM Bank coverage is not available
as designated in the EXIM Bank’s most recent Country Limitation Schedule, unless
and only to the extent that such items are to be sold to an Account Debtor
located in such a country on terms of a letter of credit by a bank acceptable to
the EXIM Bank.

“Eligible Export-Related Accounts Receivable” is defined in the EXIM Borrower
Agreement.

“Event of Default” is defined in Section 8.

“EXIM Bank” means Export-Import Bank of the United States.

“EXIM Borrower Agreement” is defined in Section 2.6.

“EXIM Borrowing Base” is (a) ninety percent (90%) of Hedged Eligible EXIM
Accounts plus (b) seventy percent (70%) of all other Eligible EXIM Accounts plus
(c) the lesser of sixty-five percent (65%) of the value of Eligible Export
Inventory (valued at the lower of cost or wholesale fair market value) or Two
Million Dollars ($2,000,000); in each case as determined by Bank from Borrower’s
most recent EXIM Borrowing Base Certificate; provided, however, that Bank may
decrease the foregoing amounts and/or percentages in its good faith business
judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect Collateral.

“EXIM Borrowing Base Certificate” is that certain certificate describing the
calculation of the EXIM Borrowing Base, provided to Borrower by Bank.

“EXIM Guaranty” is defined in Section 2.5.

“EXIM Loans” is defined in Section 12.13.

 

-15-



--------------------------------------------------------------------------------

“EXIM Note” is a certain Promissory Note of even date executed by Borrower in
connection with this EXIM Agreement.

“Export-Related Accounts Receivable” is defined in the EXIM Borrower Agreement.

“Export-Related General Intangibles” is defined in the EXIM Borrower Agreement.

“Export-Related Inventory” is defined in the EXIM Borrower Agreement.

“Foreign Currency Hedge Agreement”: any agreement with respect to any swap,
hedge, forward, future or derivative transaction or option or similar other
similar agreement or arrangement, each of which is (i) for the purpose of
hedging the foreign currency fluctuation exposure associated with Borrower’s
operations and Accounts, (ii) acceptable to Bank, in its reasonable discretion,
and (iii) not for speculative purposes.

“Hedged Eligible EXIM Accounts” are Eligible EXIM Accounts in which either
(i) all invoices are denominated in Dollars, or (ii) all invoices are in foreign
currencies that are subject to a Foreign Currency Hedge Agreement.

“Loan Documents” are, collectively, this EXIM Agreement, the Perfection
Certificate, the Subordination Agreement, the Domestic Agreement, the Domestic
Loan Documents, the EXIM Borrower Agreement, the EXIM Guaranty, the EXIM Note,
any note, or notes or guaranties executed by Borrower or any Guarantor, and any
other present or future agreement between Borrower any Guarantor and/or for the
benefit of Bank in connection with this EXIM Agreement, all as amended,
restated, or otherwise modified.

“Minimum EXIM Eligibility Requirements” is defined in the defined term “Eligible
EXIM Accounts”.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this EXIM Agreement, the Domestic Agreement, the other Loan
Documents, or otherwise, including, without limitation, all obligations relating
to letters of credit, cash management services, if any, and foreign exchange
contracts, if any, and including interest accruing after Insolvency Proceedings
begin and debts, liabilities, or obligations of Borrower assigned to Bank, and
the performance of Borrower’s duties under the Loan Documents.

“Perfection Certificate” is defined in Section 5.1.

“Prime Rate” is the Bank’s most recently announced “prime rate,” even if it is
not Bank’s lowest rate.

“Revolving Line” is an Advance or Advances in an aggregate amount of up to Ten
Million Five Hundred Thousand Dollars ($10,000,000) outstanding at any time.

“Revolving Line Maturity Date” is March 31, 2010.

“Transfer” is defined in Section 7.1.

[Signature page follows.]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this EXIM Agreement to be
executed as of the Effective Date.

 

BORROWER: STEREOTAXIS, INC. By  

 

Name:  

 

Title:  

 

STEREOTAXIS INTERNATIONAL, INC. By  

 

Name:  

 

Title:  

 

BANK: SILICON VALLEY BANK By  

/s/ Adam Glick

Name:   Adam Glick Title:   Relationship Manager

Effective Date: March 11, 2009

 

[Signature page to EXIM Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing; provided, however, the Collateral shall
include all Accounts, license and royalty fees and other revenues, proceeds, or
income arising out of or relating to any of the foregoing.

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, without Bank’s prior written consent.

 

1



--------------------------------------------------------------------------------

Annex A

BORROWER AGREEMENT

 

1